EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Steven Weinrieb on January 4, 2021.

Regarding Claim 6, the claim is modified as follows:
6. (Currently Amended) The paint bucket cleaning and drying integrated machine of Claim 5, wherein; said portion of said cleaning connect block extending downwardly into said water storage tank and passing through said pressurizing plate comprises a liquid supplementing tube a liquid supplementing channel is defined within said cleaning connect block and is fluidically connected at one end thereof to said liquid supplementing tube; and said liquid supplementing channel is fluidically connected at an opposite end thereof to a liquid supplementing joint [[18]].

Regarding Claim 9, the claim is modified as follows:
9. (Currently Amended) The paint bucket cleaning and drying integrated machine of Claim 11 [[1]], further comprising: a fixing device comprising a fixing lift cylinder 9 paint buckets; a suction pump is disposed above said inner fixing cylinder; and a conical suction cone sleeve adapted to be interposed between a bottom plate of each one of said plurality of buckets and said suction pump.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received December 19, 2020 amending Claims 2, 3, and 5-10 to incorporate previously identified allowable subject matter.  New Claims 11 and 12 were added, Claim 1 and 4 were cancelled, and Claims 6 and 9 were modified by Examiner’s Amendment to place Claims 2, 3, and 5-12 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 2, 3, and 5-12, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims with the amendments above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Marc Carlson/
Primary Examiner, Art Unit 3723